DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  In line 12, “vertically between” should be deleted and replaced with “vertically upward between”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  In line 12, “vertically between” should be deleted and replaced with “vertically upward between”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 4 and claim 5, line 15, the limitation “the elevator car” is vague and indefinite.  Does “the elevator car” refer to the first elevator car introduced in claim 1, line 2 or the “a second elevator car” introduced in claim 5 line 2?  What structure is being claimed?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Hollowell et al., US Patent 5,931,265.

    PNG
    media_image1.png
    821
    585
    media_image1.png
    Greyscale

Regarding claim 1, Hollowell et al. discloses a method of operating an elevator system (see fig 1-6), comprising: supplying electrical power (via building connection) to a first sheave (32) disposed at an 
Regarding claim 2, Hollowell et al. discloses the method of claim 1, wherein the first gearless prime mover (40) and the second gearless prime mover (42) are hub wheel motors (see fig 2).
Regarding claim 5, Hollowell et al. discloses the method of claim 1, further comprising: supplying electrical power (via building power supply) to a third sheave (64) disposed (see fig 4-6) at a second elevator car (62), the third sheave (64) having a third gearless prime mover (motor within 64 – see fig 5) and a fourth sheave (66) disposed at the elevator car (62) having a fourth gearless prime mover (motor within 66 – see fig 5) to drive rotation of the third sheave (64) and the fourth sheave (66) via operation of the third gearless prime mover (as described above) and the fourth gearless prime mover (as described above), the third sheave (64) spaced (see fig 5) from the fourth sheave (66) and having parallel axes of rotation (see fig 5); urging a third load bearing member (50) laterally under (see fig 4) the third sheave (64), vertically upward (see fig 4) between the third sheave (64) and the fourth sheave (66), 
Regarding claim 6, Hollowell et al. discloses the method of claim 1, further comprising: holding and applying an upward force (see col 4, line 56 through col 5, line 13) on a load bearing member (12,20) via a tension offset device (72) located in the hoistway (as described above); releasing an associated load bearing member (12,20) from the tension offset device (72) before the elevator car (10) passes the tension offset device (72); and restraining the associated load bearing member (12,20) via the tension offset device (72) after the elevator car (10) passes the tension offset device (72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hollowell et al. in view of Lotfi et al., US PGPub 2017/0267492.

Regarding claim 4, Hollowell et al. discloses the method of claim 1.  Hollowell et al. does not specify a power storage module located at the elevator car.  


    PNG
    media_image2.png
    570
    413
    media_image2.png
    Greyscale

Lotfi et al. teaches a similar elevator system including a power storage module (66) located at the elevator car (24).  It would have been obvious to provide the power storage module describe by Lotfi et al. to the system disclosed by Hollowell et al. in order to provide backup power system to improve the system safety in an efficient and cost effective manner.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 3, including every method step and associated structural element recited in the claims, especially, the method step comprising 
None of the references of the prior art teach or suggest the elements of the elevator method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator method in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654